—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered February 3, 1995, which granted defendant and interpleading plaintiff Credit Suisse’s motion to stay arbitration demanded by interpleaded defendant Greene Mechanical Corp., unanimously affirmed, without costs.
The prime contract at bar (the "Construction Management Agreement”) expressly precludes third-party privity. The subcontract (the "Plumbing Contract”) has language incorporating the prime contract’s terms by reference. Accordingly, the subcontractor is not in privity with the tenant (who acts as an owner for present purposes), and the subcontractor’s recourse is against the prime contractor only (see, Alvord & Swift v Muller Constr. Co., 46 NY2d 276, 280). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.